1    AARON D. LOVAAS, SBN 5701
     Aaron.Lovaas@ndlf.com
2    NEWMEYER & DILLION LLP
     3800 Howard Hughes Parkway, Suite 700
3    Las Vegas, NV 89169
     Telephone: (702) 777-7500
4    Facsimile: (702) 777-7599

5    Attorneys for Defendant Cash Cow Corporation

6
                                   UNITED STATES DISTRICT COURT
7
                                          DISTRICT OF NEVADA
8

9    LEISA E. WHITTUM,                            CASE NO.: 2:20-CV-00505-APG-NJK

10                           Plaintiff,

11   vs.                                          ORDER FOR EXTENSION OF TIME FOR
                                                  DEFENDANT CASH COW
12   CASH COW CORPORATION;                        CORPORATION TO RESPOND TO
     GREENSQUARE CORPORATION,                     COMPLAINT
13
                             Defendants.          (SECOND REQUEST)
14

15

16

17            Plaintiff, LEISA E. WHITTUM, and Defendant, CASH COW CORPORATION, by

18   and through their undersigned counsel, hereby agree and stipulate that Defendant,

19   CASH COW CORPORATION is hereby granted a 3-week extension or until April 29,
20   2020 to respond to Plaintiff’s Complaint [ECF No. 1]. The response is currently due April

21   8, 2020.         The extension is requested as the parties are in ongoing settlement

22   negotiations and believe that the extension of time may obviate the need for a

23   responsive pleading altogether, thereby reducing the expenditure of the parties’ and the

24   Court’s resources.

25   ///

26   ///
27   ///

28
     9999.ADL / 8720884.1
1             IT IS SO STIPULATED

2    DATED this 7th day of April, 2020       DATED this 7th day of April, 2020

3    KRIEGER LAW GROUP, LLC                  NEWMEYER & DILLION LLP

4

5

6    By: /s/ Shawn Miller                    By: /s/ Aaron D. Lovaas
        DAVID KRIEGER, ESQ.                     AARON D. LOVAAS, ESQ.
7       Nevada Bar No. 9081                     Nevada Bar No. 5701
        SHAWN MILLER, ESQ.                      3800 Howard Hughes Pkwy., Ste. 700
8       Nevada Bar No. 7825                     Las Vegas, NV 89169
        2850 W. Horizon Ridge Pkwy., Ste.       (702) 777-7500
9       200                                     Aaron.Lovaas@ndlf.com
        Las Vegas, NV 89052
10      (702) 848-3855                          Attorney for Defendant Cash Cow
        dkrieger@kriegerlawgroup.com            Corporation
11      smiller@kriegerlawgroup.com

12       Attorney for Plaintiff

13
                                            ORDER
14
              IT IS SO ORDERED.
15

16
                                            _____________________________________
17                                          UNITED STATES MAGISTRATE JUDGE

18                                          DATED: April 8, 2020
     Submitted by:
19
     DATED this 7th day of April, 2020
20
     NEWMEYER & DILLION LLP
21

22
     By: /s/ Aaron D. Lovaas
23      AARON D. LOVAAS, ESQ.
        Nevada Bar No. 5701
24      3800 Howard Hughes Pkwy., Ste. 700
        Las Vegas, NV 89169
25      (702) 777-7500
        Aaron.Lovaas@ndlf.com
26      Attorney for Defendant Cash Cow
        Corporation
27

28
     9999.ADL / 8720884.1                    -2-
